DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.
	Claims 1-4 and 6-15 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 15 each recite a curing onset temperature defined by an intersection between an inflectional tangent to a leading edge of an exothermic curing peak and extrapolated baseline to the exothermic peak. This definition is not found in the specification as filed, and the specification does not refer to any standard. Likewise, while one drawing of applicant’s specification appears to show an intersection of lines, it is not clear that the line is drawn to the recited definition, and nothing in the specification suggests it was constructed in this manner.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4 and 6-15 each claim curatives having a curing onset temperature. The curing onset temperature is unclear because the method for determining such a temperature is unclear. Specifically, while applicant states that curing onset temperature is determined from DSC, it is not disclosed how a curing onset temperature is derived from such data, and while the examples show DSC curves, there is no discussion as to how these onset temperatures are derived, as it is unclear whether the 
	Claims 1, 13, and 15 now recite that the second curative provides only a limited degree of crosslinking sufficient to retard flow of the curable composition. This limitation is unclear because it provides no guidance as to how much crosslinking can be provided as being “limited.” What is the limit of crosslinking allowed by this first curative? There is no guidance in the specification as to an upper limit on how much crosslinking may be attributable to this second curative. As such, a person of ordinary skill in the art would not be able to determine whether a second curative provides “limited” degree of crosslinking, or what degree of flow retardation is required to determine what is limited.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 2011/0048637 (“Kohli”).
	As to claims 1 and 2, George teaches a curable composition (1:55-60) comprising a mixture of components comprising a cycloaliphatic epoxide resin (2:20-40). George teaches examples combining this cycloaliphatic epoxide resin (exemplified by Tactix XP-71756) with DER 332, a liquid bisphenol A epoxy resin, thus a liquid diepoxide, and SU-8, an 8-functional epoxide resin (6:50-65, table 3, examples 8-10). George teaches examples having two curing agents (curatives), including o-TBAF, 9,9-bis(3-methyl-4-aminophenyl)fluorene, which is identical to compounds of the specification, and is a derivative  of 9,9-bis(aminophenyl)fluorene, and is thus presumed to have the recited curing onset temperature. The examples also feature the second curing agent (curative) of dicyandiamide, which is listed by applicant’s specification as curatives having curing onset temperature in the recited range. While George does not state that these have the recited curing onset temperature and difference between 
	George teaches the use of toughening agents (4:60-5:15), but does not teach the use of polyethersulfone having a chemical group reactive with epoxide, or more specifically amine terminated polyethersulfone recited by claim 2. Kohli, however, teaches that thermosetting adhesives formed from epoxy resins and amine curing agents may use an amine terminated polyethersulfone to provide toughening with high temperature shear properties, high Tg, and low water absorption (abstract, para. 0003). As such, the use of amine terminated polyethersulfone in epoxy adhesive films is an obvious modification of the toughener of George given the teaching of Kohli.
	As to claim 3, George teaches the use of 3 to 20 weight percent of toughener (5:13-20). 
	As to claim 4, George teaches amounts of o-TBAF in the recited range (Table 3, examples 8-10).
	As to claim 6, George teaches dicyandiamide in the recited range (Table 3, examples 8-10).
	As to claim 8, George teaches the use of core shell rubber particles (4:60-67), but does not state whether these are elastomeric core/polymeric outer layer. However, Kohli teaches a toughening agent of amine terminated polyethersulfone in combination with core shell particles having elastomeric core and nonelastomeric polymeric outer shell layer (abstract, para. 0023). Kohli, teaches that thermosetting adhesives formed from epoxy resins and amine curing agents may use an amine terminated polyethersulfone with core shell particles provide toughening with high temperature shear properties, high Tg, and low water absorption (abstract, para. 0003).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 2011/0048637 (“Kohli”) as applied to claim 1, further in view of US 2017/0253779 (“Schlechte”).
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 2011/0048637 (“Kohli”) as applied to claim 1, further as evidenced by US 3,923,946 (“Meyer”).
As to claim 9, George teaches compositions, including with fillers (see table 3, using alumina), but is silent as to the density. However, Kohli teaches that fillers including aluminum powder (as required by claim 10) may be used in epoxy/amine compositions (para. 0049) in amounts up to 40 weight percent of the composition, which is within the range recited in claim 11. Moreover, it is known that aluminum has a density of approximately 2.7 g/cm3, which is within the range of claim 9 (presuming that the units were intended to be g/cm3, not g/cm2 as currently recited). As such, given that Kohli teaches that aluminum powder is a suitable filler for epoxy/amine adhesives, it would be obvious to a person of ordinary skill in the art to substitute aluminum powder for the filler taught by George.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 2011/0048637 (“Kohli”) as applied to claim 1, further in view of US 4,320,047 (“Murphy”).

As to claim 14, George teaches applying the adhesive film to a substrate and heating the adhesive film to from room temperature to a temperature of 177 degrees C (6:14-25), which being sufficient to cure, is necessarily above the curing onset temperatures of both curatives. As such, George teaches heating to above the curing temperature of the second curative, and then first curative to fully cure. This also necessitates a partial cure prior to full cure of the adhesive film.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 4,320,047 (“Murphy”).
	As to claim 13, George teaches a curable composition (1:55-60) comprising a mixture of components comprising a cycloaliphatic epoxide resin (2:20-40). George teaches examples combining this cycloaliphatic epoxide resin (exemplified by Tactix XP-71756) with DER 332, a liquid bisphenol A epoxy resin, thus a liquid diepoxide, and SU-8, an 8-functional epoxide resin (6:50-65, table 3, examples 8-10). George teaches examples having two curing agents (curatives), including o-TBAF, 9,9-bis(3-methyl-4-aminophenyl)fluorene, which is identical to compounds of the specification, and is a derivative  of 9,9-bis(aminophenyl)fluorene, and is thus presumed to have the recited curing onset temperature. The examples also feature the second curing agent (curative) of dicyandiamide, which is listed by applicant’s specification as curatives having curing onset temperature in the recited range. While 
George is silent as to whether the composition resists sagging in the recited temperature range. However, it is known, from Murphy, that viscosity can be controlled at elevated temperatures, using thickening and thixotropic aids such as fumed silica (1:5-15). As such, given that sag resistance can be overcome by the use of thickeners/thixotropy agents, it would be well within the skill of a person of ordinary skill in the art to modify the composition to be sag resistant during heating.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,624,213 (“George”) in view of US 2011/0048637 (“Kohli”) and US 4,320,047 (“Murphy”).
As to claim 15, George teaches a curable composition (1:55-60) comprising a mixture of components comprising a cycloaliphatic epoxide resin (2:20-40). George teaches examples combining this cycloaliphatic epoxide resin (exemplified by Tactix XP-71756) with DER 332, a liquid bisphenol A epoxy resin, thus a liquid diepoxide, and SU-8, an 8-functional epoxide resin (6:50-65, table 3, examples 8-10). George teaches examples having two curing agents (curatives), including o-TBAF, 9,9-bis(3-methyl-4-aminophenyl)fluorene, which is identical to compounds of the specification, and is a derivative  of 9,9-bis(aminophenyl)fluorene, and is thus presumed to have the recited curing onset temperature. The examples also feature the second curing agent (curative) of dicyandiamide, which is listed by applicant’s specification as curatives having curing onset temperature in the recited range. While George does not state that these have the recited curing onset temperature and difference between curing onset temperatures as recited, they are presumed to be so, given the identity of these materials with those 
	George teaches the use of toughening agents (4:60-5:15), but does not teach the use of polyethersulfone having a chemical group reactive with epoxide, or more specifically amine terminated polyethersulfone recited by claim 2. Kohli, however, teaches that thermosetting adhesives formed from epoxy resins and amine curing agents may use an amine terminated polyethersulfone to provide toughening with high temperature shear properties, high Tg, and low water absorption (abstract, para. 0003). As such, the use of amine terminated polyethersulfone in epoxy adhesive films is an obvious modification of the toughener of George given the teaching of Kohli. 
George in view of Kohli is silent as to whether the composition resists sagging in the recited temperature range. However, it is known, from Murphy, that viscosity can be controlled at elevated temperatures, using thickening and thixotropic aids such as fumed silica (1:5-15). As such, given that sag resistance can be overcome by the use of thickeners/thixotropy agents, it would be well within the skill of a person of ordinary skill in the art to modify the composition to be sag resistant during heating.
George teaches applying the adhesive film to a substrate and heating the adhesive film to from room temperature to a temperature of 177 degrees C (6:14-25), which being sufficient to cure, is necessarily above the curing onset temperatures of both curatives. As such, George teaches heating to above the curing temperature of the second curative, and then first curative to fully cure. This also necessitates a partial cure prior to full cure of the adhesive film. While George does not teach that either of the adherends are a honeycomb structure and skin, Kohli teaches that epoxy/amine curable adhesives can be used to bond sandwich structures such as a honeycomb structure to metal (skin) (para. 0062), and as such, using adhesive film to apply the adhesive to one of a honeycomb structure and skin to bond it to a skin is a known application of adhesive films.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive. 
1.	Applicant’s amendments and argument do not address the second grounds for rejection under 35 USC 112(b), concerning the "limited degree" of crosslinking limitation. For this reason, these limitations are maintained.
2.	The declaration of Dimitriy Salnikov is not persuasive that the recited new limitation is supported by the specification. In particular, the only evidence of the curing onset temperature is a tangent line in Fig. 1, and an intersecting baseline, which is not stated by the specification to be a curing onset temperature. Moreover, the Salnikov declaration appears to be extrapolating a different baseline from what is shown in Fig. 1 of the specification. In Fig. 1 of the specification, there appears to be a line extrapolated from what appears to be a top of a first peak, whereas the baselines for both peaks drawn in the Salnikov declaration for both peaks appear to be drawn from a baseline starting at the bottom (beginning of the lower curing peak). It is therefore unclear that the newly recited limitation finds support in the specification as filed, especially as there is no actual description of the method or the ASTM protocol therein. Moreover, the Salnikov declaration is unclear as to what constitutes an extrapolated baseline.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764